Case 1:19-cv-00773-LJL Document 15 Filed 03/05/19 Page 1 of 1

 

 

UNITED STATES DISTRICT COURT ‘ index Number: 19-CV-00773
SOUTHERN DISTRICT OF NEW YORK Date Filed: 1/28/2019
ATTORNEY(S) MOHAMMED GANGAT ESQ, PH: (718) 669-0714 Court/Return Date:
675 THIRD AVENUE STE 1810 NEW YORK, NY 10017 |
Mohammed E! Aalaoul
Plaintiff
vs
Lucky Star Gourmet Deli Inc. et al
Defendant
STATE OF NEW YORK, COUNTY OF WESTCHESTER, SS:.: AFFIDAVIT OF SERVICE

Ahmed A. Abderrahman , being sworn deposes and states that, the Deponent is not a party herein, is over the age of 18 years
and resides in the State of New York.

That on 2/14/2019, at 1:18 PM at 305 East 181st Street, Bronx, NY 10457, Deponent served the within Summons ina
Civil Action and Complaint ,with the index number and the filing date of the action were endorsed upon the face of the
papers so served herein. On: Omar Allhabi, Defendant therein named, ( hereinafter referred to as "subject")

.

By delivering thereat a true copy of each to "John Doe " (refused name) (Co-Worker), a person of suitable age and
discretion.

Said premises is subject's dwelling house (usual place of abode) within the state. A description of "John Doe " (refused
name) is as follows:

Sex: Male Color of skin: Brown Color of hair: Black Age: 35
Height: 5ft9in-6ft0in Weight: 161-200 Lbs. Other:

On February 15, 2019, service was completed by mailing a true copy of the above stated document(s) to Omar Allhabi at the
above stated address in a First Class postpaid properly addressed envelope marked "Personal and Confidential" in an official
depository under the exclusive care and custody of the United States Post Office in the State of New York.

 

| asked the person spoken to, on whether the subject was in active military service or financially dependent upon any one
who is in the military service of the United States or of the State of New York in any capacity whatever and received a
negative reply, The source of my information and belief are the conversations above narrated. Upon that information and
belief | assert that the recipient is not in the military service of New York State or of the United States as that term is defined

in either the State or Va statutes.

' UY me of Febuary 15, 2019 4

BUSH Hakley Process Server, Please Sign
NOTARY PUBLIC STATE OF New York Ahmed A. Abderrahman

No. 01BA5085889; Qualified in Westchester County Lick 20967334
Commission Expires September 29th 2021
Job #: 1903663

  
  
  

 

 

  

” Ms
Client's File No.: AALAOUI

INTER County JUDICIAL SERVICES, LLC, 85 Wit.is Avunur STR, F, Mingora, NY 11501 LICENSE # 1371771
